Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently amended) An antenna system in a mobile terminal having a screen and a back cover forming a receiving space with the screen, comprising: a circuit board in the receiving space, having a feeding point, an RF switch, and a system ground; a feeding portion electrically connected to the feeding point, a ground portion connected to the system ground by the RF switch, and a connecting portion connecting the feeding portion to the ground portion; the ground portion including a first half-sealed space formed by extending counterclockwise from an end of the connecting portion; the feeding portion including a second half-sealed space formed by extending clockwise from another end of the connecting portion; the ground portion including a first metal segment at a starting end thereof for connecting to the connecting portion, and a second metal segment at an ending point thereof, the feeding portion including a third metal segment at a starting point thereof and a fourth segment at an ending point thereof, the RF switch electrically connecting to the second metal segment, and the feeding point electrically connected to the fourth segment; wherein the connecting portion extends along a short side of the mobile terminal, the back cover includes a main portion opposite to the screen and a side portion extending from an edge of the main portion toward the screen; the mobile terminal further includes a speaker box having a first surface opposite to the main portion and a second surface opposite to the side portion; the speaker box further includes a sound aperture formed in the second integral with the sound aperture.
The rest of the claims remain as presented in Claims dated 07 May 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claim 1 as arranged, specifically ”the back cover includes a main portion opposite to the screen and a side portion extending from an edge of the main portion toward the screen; the mobile terminal further includes a speaker box having a first surface opposite to the main portion and a second surface opposite to the side portion; the speaker box further includes a sound aperture formed in the second surface, the antenna system is formed on the first surface and the second surface of the speaker box; the antenna system is integral with the sound aperture.” Forming the specific antenna structure recited by the claim directly on the sound aperture would have unpredictable effects on the antenna performance not realized by the prior art of record. Examiner’s Note: The above amendment to claim 1 was to fix a grammatical error.
The rest of the claims are allowable based on their dependence from the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 5, 7-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896